DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-3, 5-8, 14, 16, 18, 35, 39, 41, 47, 48, 64,67, 71 and 73 are pending.
Election/Restrictions

Applicant's election without traverse of the species:

    PNG
    media_image1.png
    234
    652
    media_image1.png
    Greyscale
 in the reply filed on 10/06/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-3, 5-6, 8, 14, 16, 18, 35, 39, 41, 47, 64, 67, 71 and 73, these claims are under current examination.  Claims 7, 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-3, 5-6, 8, 14, 16, 18, 35, 39, 41, 47, 64, 67, 71 and 73 are under current examination.
Claim Objections
Claim 47 is objected as the claim recites “the compound---list 12A as described herein”. The list needs to be provided in the claims as the claims needs to standalone without referring to the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, 8, 14, 16, 35, 39, 64, 67, 71, 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3, 5-6, 8, 14, 16, 35, 39, 64, 67, 71, 73 are indefinite as 1, 64, and 71 recites RA---RD represents zero, mono or up to ---associated ring and then recites at least two substituents of RB--- at least one substituent of RC or RD---. This is because first these claims recites that these substituents can be zero, one etc. and then recites at least two---at least one, thus making scope of claim unclear. For compact prosecution, the examiner interprets claims with a broader limitation that RA---RD represents zero, mono or up to ---associated ring. 
Since the dependent claims fails to cure above deficiency, these claims are also indefinite.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 14, 16, 18, 35, 39, 41, 64, 67, 71 and 73 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Szigethy (US 9847497 B2).
Szigethy discloses a compound M(LA)x(LB)y(LC)z (same as in the instant claim 35 with same oxidation states and numbers representing X, Y and Z), comprising same LA ligand as in the instant claims when either Z1 or Z2 is N, M=Ir and provides species examples:

    PNG
    media_image2.png
    648
    330
    media_image2.png
    Greyscale
 :

    PNG
    media_image3.png
    576
    343
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    750
    770
    media_image4.png
    Greyscale

Which reads on LA of the instant claims, wherein two adjacent X1-X4 are C; one of remaining X1-X4 is N and the other is C; two adjacent X1-X4 that are C forms formula III or IIIB; A is 6 membered heteroaromatic ring and any two substituent can be joined to form ring as with ring A (also a feature in applicant’s elected species); two adjacent RA substituents are joined to form 6 membered aromatic ring; RC=CF3 (see LA15, LA19); Z1-Z10=C; M=Ir; reads on structures of claim 16 such as:

    PNG
    media_image5.png
    222
    710
    media_image5.png
    Greyscale
 reads on structure LAi-22 of claim 34 and 41; same LB and Lc as in the instant claim 39; examples of Lc and LB of the cited prior art:

    PNG
    media_image6.png
    688
    772
    media_image6.png
    Greyscale

LC examples: 
    PNG
    media_image7.png
    700
    732
    media_image7.png
    Greyscale
 and a formulation comprising the same (Entire patent; especially abstract, claims).  Claims 19-24 and col 4 of the cited prior art disclose a device and a consumer product) with cathode, anode and an organic layer comprising same compound M(LA)x(LB)y(LC)z as explained above as in the instant claims and a host comprising a least one chemical group such as triphenylene, carbazole etc. and examples of host such as 

    PNG
    media_image8.png
    436
    314
    media_image8.png
    Greyscale
 (same as instant claims 64, 67, 68 and 71).   
Since the cited prior art reads on all the limitations of the instant claims 1-3, 5-6, 8, 14, 16, 18, 35, 39, 41, 64, 67, 71 and 73, these claims are anticipated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8, 14, 16, 18, 35, 39, 41, 64, 67, 71 and 73 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 19-26 of U.S. Patent No. 9847497 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application and claims 1-17 and 19-26 of U.S. Patent No. 9847497 B2 are drawn to same compound comprising same ligand and metal; device and formulation (both are consumer products) with a difference in scope.	 
The difference of scope, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of 1-17 and 19-26 of U.S. Patent No. 9847497 B2.  For the foregoing reasons, the instantly claimed compound is made obvious.	 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Allowable subject Matter
Claim 47 and elected species, present allowable subject matter over the prior art on record.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623